Citation Nr: 0124827	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  95-37 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 50 percent for 
bipolar disorder with alcohol dependence.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1977 to November 
1980.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Detroit, Michigan.

The issue of entitlement to service connection for PTSD is 
decided herein while the other issues on appeal are addressed 
in the remand that follows the order section of this 
decision.


FINDINGS OF FACT

1.  All information and evidence required for an equitable 
decision on the issue decided herein has been obtained.

2.  The record contains credible supporting evidence that the 
veteran was sexually assaulted and/or harassed during 
military service.

3.  The veteran has PTSD due to the in-service sexual assault 
and/or harassment.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

During the pendency of the veteran's appeal, but after the 
RO's most recent consideration of the issue on appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  After 
the RO's most recent consideration of the veteran's claim, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that the veteran is not prejudiced 
by its consideration of her service connection claim without 
first affording the RO an opportunity to consider the claim 
in light of the implementing regulations since the decision 
herein grants the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The U.S. Court of Appeals for Veterans Claims (Court), in 
Patton v. West, 12 Vet. App. 272 (1999), held that VA must 
afford veterans special consideration in dealing with claims 
for PTSD alleged to be due to sexual assault.  The Patton 
Court considered the changed provisions of VA Manual M21-1, 
particularly Part III, paragraphs 5.14c and 7.46c (2), 
dealing with the special consideration that must be given to 
claims for PTSD based on a sexual assault.  Paragraph 5.14c 
states that, in cases of sexual assault, development to 
alternate sources for information is critical.  The provision 
then provides an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants, 
and copies of personal diaries or journals.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Factual Background

A November 1995 VA  progress note indicates that the veteran 
reported that she had been raped at knifepoint during basic 
training.  She indicated that she told her friends but did 
not do anything else.  She also reported being harassed while 
stationed in Wurtzburg, Germany, and indicated she had hit 
one man who harassed her at one point.  She stated the 
harassment continued until she was transferred.  She reported 
continued harassment by others after her transfer.  She 
reported behavioral changes such as locking herself in her 
room and not eating.  She affirmed feelings of fear in 
response to the in-service harassment and reported having 
recurrent, intrusive thoughts about the incidents, as well as 
flashbacks and distress in response to situations serving as 
reminders.  She reported feeling anger, a lack of sexual 
responsiveness, avoidance, depression and estrangement.  She 
also reported sleep problems and difficulty with social and 
work interaction.  The diagnoses included PTSD, with the 
stressors identified as rape and prolonged sexual harassment.

A Vet Center report dated in May 1996 indicates the veteran 
was being seen on a weekly bases for counseling to work on 
issues related to sexual trauma that occurred in the 
military.

The veteran reported for a VA examination in February 1998.  
The VA examiner noted the veteran's history of psychiatric 
hospitalizations, and her diagnoses of bipolar affective 
disorder and alcohol dependence, along with past diagnosis of 
PTSD.  During the examination the veteran indicated she had 
had bad experiences in service, to include having been raped 
during basic training and having been stalked and/or beaten 
by various men while in service.  She indicated she did not 
want to elaborate any further, but stated she had been 
talking to her therapist about the incidents.  The examiner 
noted the veteran's report of anxiety, poor relationships, 
sleep disturbance, nightmares about death, and depression.  
She also reported mood swings and varying levels of 
concentration, memory and energy.  The diagnoses included 
PTSD, with note that the veteran had intrusive thoughts and 
memories about being raped and stalked in service, and that 
she was easily reminded of the incidents.  The examiner also 
noted that the veteran was afraid of people, alienated 
herself, and had resorted to alcohol use for self medication 
at times.  The examiner specified the stressors causing PTSD 
as incidents of rape and stalking during active service.

Of record is a statement from W.T., an individual named by 
the veteran as having knowledge of the alleged in-service 
events.  W.T. stated that in 1980 or 1981 the commander of 
his unit in Wurzburg, Germany contacted him and advised that 
the veteran would be assigned to his attachment.  The 
commander informed W.T. that the veteran's duty performance 
was unsatisfactory and that she had complained about some 
type of sex offense, which was investigated, with no action 
taken against the suspect.  W.T. then stated that the 
veteran's job performance with his attachment was average and 
that on several occasions she disclosed that she had been 
sexually assaulted while serving in Wurzburg but that no one 
believed her.

The veteran's attorney has set out a recitation of the 
veteran's service personnel records, to include note of a 
certificate of achievement in June 1978, one Article 15 
several months into service, followed by other certificates 
of achievement and letters of appreciation prior to transfer 
to another unit.  

In October and November 2000, the veteran was examined by a 
VA examiner who reviewed the claims file, to include records 
relevant to the veteran's in-service job performance and 
shift in performance.  The examiner noted that such was not 
inconsistent with the veteran's alcohol use history.  The VA 
examiner noted in-service bizarre behavior, with alcohol and 
substance abuse, and set out a post-service history that 
includes note of the claimed in-service sexual traumas and 
post-service diagnoses of PTSD.  The VA examiner noted that 
the November 1995 VA physician who prepared a progress note 
pertinent to the veteran and diagnosed PTSD, did not report 
objective findings to substantiate the allegations of rape or 
sexual harassment.  The VA examiner noted that review of the 
claims file did not substantiate such.  The VA examiner 
concluded that review of the claims file revealed no credible 
objective evidence supportive of the veteran's allegations 
and that without such he was unable to establish a diagnosis 
of PTSD.


Analysis

Although service medical and personnel records are absent any 
notation of sexual assault or harassment, the veteran has 
provided details as to the dates and nature of the claimed 
incidents, as well as the names of multiple individuals 
purported to have knowledge of the claimed in-service events.  
Her report of such incidents and the details surrounding it 
appear to be consistent.  

W.T., served with the veteran after she was transferred to 
his attachment, and has corroborated the veteran's 
allegations in stating he was informed in service by the 
veteran's former commander that she had reported an incident 
of sexual assault that was investigated.  W.T. also recalled 
that the veteran informed her during service that she had 
been sexually assaulted while serving in Wurzburg, Germany.  
There is no information in the claims file to refute the 
occurrence of the in-service sexual assault or the 
credibility of W.T.'s statement.  As indicated, the veteran's 
own account of such incidents has been consistent with her 
service in terms of the claimed dates and places of 
occurrence.  As such, the Board resolves all doubt in the 
veteran's favor and finds that the in-service sexual assault 
or harassment to be corroborated by the evidence of record.

Moreover, the medical evidence of record includes opinions 
that the veteran has PTSD related to the reported in-service 
sexual assault/harassment.  Both the November 1995 VA 
physician and the February 1998 VA examiner opined that the 
veteran has PTSD related to the in-service sexual 
assault/harassment.  Although the November 2000 examiner did 
not diagnose PTSD, the basis of such opinion was not the 
absence of symptom manifestation, but rather the lack of 
corroboration of the claimed stressful events.  Insofar as 
the Board has found the in-service events corroborated by the 
evidentiary record, the November 1995 and February 1998 
medical diagnoses of PTSD related to such reported events are 
more probative than the November 2000 examination opinion.  
In short, the record contains credible evidence in support of 
the allegation that the veteran was the victim of a sexual 
assault and/or harassment during military service, and also 
contains competent medical evidences that attributes PTSD to 
the in-service sexual trauma.  Accordingly, service 
connection for PTSD is warranted.  38 C.F.R. § 3.304(f).
ORDER

Service connection for PTSD is granted.


REMAND

The VCAA and implementing regulations are also applicable to 
the veteran's rating and TDIU claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In view of the Board's grant of service connection for PTSD, 
the RO must consider the impairment from the PTSD in its 
evaluation of the veteran's service-connected psychiatric 
disability and must also readjudicate the claim for a TDIU 
unless it is rendered moot.

The Board also notes that the most recent VA psychiatric 
examination report identifies symptomatology and provides an 
opinion as to the severity only of service-connected bipolar 
disorder and alcohol dependence, without providing findings 
and conclusions relevant to the overall level of disability 
attributable to the PTSD for which service connection has 
been granted by the Board  

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should request that the 
veteran supply the  names, addresses and 
approximate dates of treatment or 
evaluation for any VA or non-VA health 
care providers who have treated or 
evaluated her in recent years for PTSD, 
alcohol dependence and/or bipolar 
disorder.  The RO should then take all 
necessary steps to obtain copies of those 
records not already part of the claims 
folder.  

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and her representative and request them 
to provide a copies of the outstanding 
records.  

3.  The RO should also request the 
veteran to provide evidence, such as 
statements from former or prospective 
employers, of the impact of her PTSD, 
bipolar disorder and alcohol dependence 
on her ability to obtain and maintain 
substantially gainful employment.  If 
requested by the veteran, the RO should 
provide any indicated assistance.

4.  After the foregoing development has 
been completed to the extent possible, 
the RO should schedule the veteran for a 
VA examination by a psychiatrist.  The 
veteran should be informed of the date, 
time and location of the examination in 
writing, and a copy of the notification 
letter should be included in the claims 
folders.  The examination report must 
reflect that the examiner reviewed the 
pertinent material in the claims folders.  
The examiner is requested to identify the 
nature, frequency, duration and severity 
of all symptomatology attributable to the 
veteran's bipolar disorder, PTSD and 
alcohol dependence.  The examiner should 
assign current and past year global 
assessment of functioning scores to the 
veteran's service-connected disabilities, 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, DSM-IV.  The 
examiner should provide an explanation of 
the significance of the scores assigned, 
as well as an opinion concerning the 
degree of social and industrial 
impairment resulting from the veteran's 
service-connected disabilities, to 
include whether such render the veteran 
unemployable.  Any indicated studies 
should be performed, and the rationale 
for all opinions expressed should be 
provided.

5.  Then, the RO should undertake any 
other indicated development and 
adjudicate the claim for an evaluation in 
excess of 50 percent for bipolar 
disorder, PTSD and alcohol dependence.  
It should then readjudicate the claim for 
a TDIU unless it has been rendered moot.  
If either benefit sought is not granted 
to the veteran's satisfaction, she and 
her representative should be provided 
with a supplemental statement of the case 
and an appropriate opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO; however, the veteran is advised 
that the examination requested in this remand is necessary to 
evaluate her claims, and that a failure to report for a 
scheduled examination, without good cause, could result in 
the denial of the claims.  38 C.F.R. § 3.655(b) (2001).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and 



Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



